     Case 2:16-cr-00020-TLN-DB Document 267 Filed 11/16/20 Page 1 of 2


1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:16-cr-00020-TLN-DB
12                      Plaintiff,
13           v.                                       RELATED CASE ORDER
14    MARTY MARCIANO BOONE,
15                      Defendant.
16
                                                      No. 2:20-mc-00274-WBS-DB
17    UNITED STATES OF AMERICA,
18                      Plaintiff,
19           v.
20    MARTY MARCIANO BOONE,
21                      Defendant
22    FIDELITY WORKPLACE SERVICES,
      LLC (and its Successors and Assignees),
23
                        Claimant.
24

25
            Plaintiff filed a Notice of Related Cases on November 9, 2020. (ECF No. 262.)
26
     Examination of the above-captioned actions reveals they are related within the meaning of Local
27
     Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States District
28
                                                      1
     Case 2:16-cr-00020-TLN-DB Document 267 Filed 11/16/20 Page 2 of 2


1    Court for the Eastern District of California, two actions are related when they involve the same

2    parties and are based on the same or similar claim(s); when they involve the same transaction,

3    property, or event; or when they “involve similar questions of fact and the same question of law

4    and their assignment to the same Judge . . . is likely to effect a substantial savings of judicial

5    effort.” L.R. 123(a). Further,

6                    [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
7                    single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
8                    higher numbered related actions to himself or herself.
9    L.R. 123(c).

10            Here, an Application for Writ of Garnishment is being filed in case number 2:20-mc-

11   00274-WBS-DB to enforce the criminal monetary penalties imposed against Defendant Marty

12   Marciano Boone in case number 2:16-cr-00020-TLN-DB. The actions involve the same parties,

13   similar underlying alleged facts, and the same questions of law. As such, assignment to the same

14   judge would “effect a substantial savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).

15            Relating the cases under Local Rule 123, however, merely has the result that both actions

16   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

17   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

18   first filed action was assigned. Should either party wish to consolidate the actions, the

19   appropriate motion or stipulation must be filed.

20            IT IS THEREFORE ORDERED that the action denominated 2:20-mc-00274-WBS-DB is
21   reassigned to District Judge Troy L. Nunley and Magistrate Judge Deborah Barnes, and the

22   caption shall read 2:20-mc-00274-TLN-DB. Any dates currently set in 2:20-mc-00274-WBS-DB

23   are hereby VACATED, and the parties are ordered to refile any pending motions before this

24   Court.

25            IT IS SO ORDERED.

26   DATED: November 16, 2020
27

28
                                                                      Troy L. Nunley
                                                         2            United States District Judge
